DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 2/8/2021 has been entered and fully considered. Claims 1-16 are pending. Claims 1-6 and 11-16 are amended. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS filed 2/8/2021, with respect to claims 1-16 have been fully considered and are persuasive.  All outstanding rejections are withdrawn. 


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The concept of using an ultrasonic atomization piece in an electronic atomizer is generally known. COURBAT et al. discloses an aerosol generating device (Abstract) that uses a piezoelectric substrate comprising electrodes on a substrate (Paragraph [0007]) of ceramic (Paragraph [0048]; Figures 4-11). However, COURBAT et al. does not explicitly disclose a plurality of convex point areas that cover an edges of the positive electrode and are also on the edge of the negative electrode, per se. 
VOGES  discloses an inhaler with a piezoelectric dispenser (Abstract), but does not explicitly disclose a plurality of convex point areas that cover an edges of the positive electrode and are also on the edge of the negative electrode, per se. 
CAMERON also discloses that the vaporizable fluid may be dispersed via ultrasonic vibrations (Paragraphs [0039] and [0142]). However, CAMERON does not explicitly disclose a plurality of convex point areas that cover an edges of the positive electrode and are also on the edge of the negative electrode, per se. 
JUN discloses a piezoelectric ceramic resonator for an ultrasonic atomizing sheet having a ceramic substrate and larger and small silver electrodes (Abstract). Figure 1 shows a piezoelectric ceramic substrate, 4, a small electrode 1 that is provides with a solder area, 3, and connected to the small electrode via 2. 5 is another solder area for the large electrode (Page 3). However, JUN does not explicitly disclose a plurality of convex point areas that cover an edges of the positive electrode and are also on the edge of the negative electrode, per se. 
SHOURONG discloses a supersonic atomizing piezoelectric energy convertor (Abstract). The piezoelectric component comprises a ceramic substrate, 1, and an electrode on each side thereof, 2 (Figure 2; Paragraphs 1-6). As seen in figures 1 and 2, a plurality of convex points are present on the edges of the electrodes (See annotated figure 2, below)
[AltContent: textbox (Convex points)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    875
    1800
    media_image1.png
    Greyscale

However, as seen in the annotated figure above, each convex point covers the edge of only a single electrode. The points do not necessarily cover the edge of the positive electrode and are provided on the edge of the negative electrode, per se. 
Moreover, one skill in the art wouldn’t necessarily be motivated to modify the points of SHOURONG because if the points contacted both electrodes, there would be a short in the system and the piezoelectric component would no longer work as intended. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745